       Case 1:20-cv-01004-ER-KHP Document 12 Filed 05/12/20 Page 1 of 2



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                              05/12/2020
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                                                                      May 11, 2020
                                   APPLICATION GRANTED: Defendant's deadline to the file
BY ECF                             administrative record is hereby extended to August 13, 2020.
                                   A copy of this endorsement has been mailed by Chambers to the Pro
Honorable Katharine H. Parker      se Plaintff.
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007
                                                                                          05/12/2020
                              Re: Diana C. Vidal o/b/o Chanel Vidal v. Saul
                                  20 Civ. 1004 (ER) (KHP)

Dear Judge Parker:

        The administrative record is due to be filed in the above-referenced Social Security case
on May 13, 2020. We write respectfully to request that the time to file the record be adjourned
for 90 days, until August 13, 2020. The reason for this request is that due to the pandemic,
almost all Social Security Administration employees are teleworking, and because the record is
this case is a paper record, it cannot be prepared remotely. We have explained this to the
plaintiff, who is proceeding pro se, but she has not agreed to the adjournment request, stating
that she does not want to delay her case. No prior adjournment has been requested in this case.
We appreciate the Court’s consideration of this request.

                                             Respectfully,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov
      Case 1:20-cv-01004-ER-KHP Document 12 Filed 05/12/20 Page 2 of 2
                                                                     Page 2


cc:   By Mail and Email

      Diana C. Vidal
      2505 Aquaduct Avenue, Apt. 3H
      Bronx, NY 10468

      RVidal1973@gmail.com
